

Exhibit 10.2
RESTRICTED STOCK UNIT AWARD AGREEMENT
(20__ Performance-Based Award – Insurance Results)


This Agreement (“Agreement”) is made this <Grant Date> by and between
<Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).


1.    Definitions. Unless otherwise defined in this Agreement, each capitalized
term in this Agreement shall have the meaning given to it in The Progressive
Corporation 2010 Equity Incentive Plan, as amended (collectively, the “Plan”).
It is understood that references herein to any performance results of the
Company mean the applicable operating results of the insurance Subsidiaries and
mutual company Affiliate of the Company.


2.    Award of Restricted Stock Units. The Company grants to Participant an
award (the “Award”) of performance-based restricted stock units (“Restricted
Stock Units” or “Units”), pursuant and subject to the Plan. The Award is based
on an initial award value of <# of Units> Units (the “Initial Award Value”). The
number of Restricted Stock Units that are ultimately earned pursuant to the
Award (if any) will be determined based on the Initial Award Value and the
procedures and calculations set forth in this Agreement. Under the calculations
set forth below, the maximum potential Award is a number of Units equal to two
and one-half (2.5) times the Initial Award Value (the “Maximum Award Value”)
plus Dividend Equivalent Units (defined below).


3.    Condition to Participant’s Rights under this Agreement. This Agreement
shall not become effective, and Participant shall have no rights with respect to
the Award or any Restricted Stock Units, unless and until Participant has fully
executed this Agreement and delivered it to the Company. In the Company’s sole
discretion, such execution and delivery may be accomplished through electronic
means.


4.    Restrictions; Vesting. Subject to the terms and conditions of the Plan and
this Agreement, Participant’s rights in and to Restricted Stock Units shall
vest, if at all, as follows:


a.    Growth Evaluation Period. The “Growth Evaluation Period” shall be the
three-year period comprised of the years 20__, 20__ and 20__.


b.    Certification. The Award shall vest (if at all) only if, to the extent,
and when the Compensation Committee of the Board of Directors (the “Committee”)
certifies:


i.     the extent to which the Company’s performance results have satisfied the
performance criteria set forth in both Subparagraphs c. and d. below; and


ii.     the corresponding number of Restricted Stock Units (if any) that have
vested as a result of such performance.


Such certification shall occur as soon as practicable after the end of the
Growth Evaluation Period, but in any event must occur (if at all) on or before
January 31, 20__ (the “Expiration Date”). If the Committee certifies the vesting
of a number of Units that is less than the Maximum Award Value, then with
respect to all other Units that could have been earned under this Agreement, the
Award will terminate and be forfeited automatically.





W:\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt – GS – 2015(Form for
10-Q)    - 1 –



--------------------------------------------------------------------------------



c.    Profitability Requirement. The Award shall not vest unless the Company has
achieved a combined ratio of 96 or less, calculated by reference to the
Company’s GAAP financial results, for the twelve (12) fiscal month period
immediately preceding the date of the certification described in Subparagraph b.
above (the “Profitability Requirement”).


d.    Number of Units Vesting. Provided that the Profitability Requirement has
been satisfied, the number of Restricted Stock Units (if any) that vest in
connection with the Award will be determined as follows:


i.    The Company’s compounded annual rate of growth in “Written Premiums”
(defined below) for the Growth Evaluation Period for the Company’s Private
Passenger Auto and Commercial Auto businesses (“Company Growth Rate”) will be
compared to the compounded annual rate of growth of the Private Passenger Auto
and Commercial Auto markets as a whole for the Growth Evaluation Period (“Market
Growth Rate”), in each case determined as provided below. If the Company Growth
Rate exceeds the Market Growth Rate, the applicable calculation required by the
following table will determine the number of Restricted Stock Units vesting:


Performance vs. Market
Determination of the Number of Units Vesting
If the Company Growth Rate exceeds the Market Growth Rate by 3.5 percentage
points or more
Initial Award Value x 2.50 (i.e., the Maximum Award Value)
If the Company Growth Rate exceeds the Market Growth Rate by more than 2 but
less than 3.5 percentage points
Initial Award Value x (1.00 + (Company Growth Rate – Market Growth Rate – 2.00))
Example:
Company Growth Rate = 2.50%; Market Growth Rate = 0.10%; Number of Units vesting
will equal Initial Award Value x (1.00 + (2.50 - 0.10 - 2.00)) = Initial Award
Value x 1.40
If the Company Growth Rate exceeds the Market Growth Rate by exactly 2
percentage points
Initial Award Value
If the Company Growth Rate exceeds the Market Growth Rate by less than 2
percentage points
Initial Award Value x ((Company Growth Rate – Market Growth Rate) / 2.00)
Example:
Company Growth Rate = 2.50%; Market Growth Rate = 1.10%; Number of Units vesting
will equal Initial Award Value x ((2.50 – 1.10) / 2.00) = Initial Award Value x
0.70



ii.    If the Company Growth Rate is equal to or less than the Market Growth
Rate, or if the Profitability Requirement has not been satisfied with respect to
the Award prior to the Expiration Date, none of the Award shall vest, and the
Award shall be forfeited in its entirety.


iii.    For purposes of these determinations:


A.    Subject to the provisions of Subparagraphs B., C. and D. below:


1.    “Written Premiums” shall mean premiums written directly during the
applicable time period for the specified types of business, without taking into
account reinsurance;



W:\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt – GS – 2015(Form for
10-Q)    - 2 –



--------------------------------------------------------------------------------





2.    The Company Growth Rate will be the compounded annual rate of growth in
Written Premiums during the Growth Evaluation Period, determined by comparing
(a) the annual aggregate Written Premiums of the Company in its Private
Passenger Auto and Commercial Auto businesses for 20__, as reported by A.M. Best
in its annual report currently known as the “A2 Report,” with (b) such Written
Premiums of the Company for 20__ as reported in A.M. Best’s A2 Report; and


3.    The Market Growth Rate will be the compounded annual rate of growth in
Written Premiums during the Growth Evaluation Period, determined by comparing
(a) the aggregate Written Premiums of the U.S. Private Passenger Auto market and
the Commercial Auto market for 20__, as reported in A.M. Best’s A2 Report, with
(b) such Written Premiums for 20__ as reported in A.M. Best’s A2 Report, but
excluding (in each case) the applicable Written Premiums of the Company;


B.    If either 20__ or 20__ is a 53-week year under the Company’s fiscal
calendar, then in determining the Company Growth Rate as set forth in
Subparagraph A. above, the aggregate Written Premiums for such year will be
reduced by an amount equal to twenty percent (20%) of the Written Premiums of
the Company in fiscal December 20__ or 20__, as applicable, in its Private
Passenger Auto and Commercial Auto businesses, as determined from the Company’s
records;


C.    In making the calculations required under this Agreement, the Company
Growth Rate and the Market Growth Rate shall each be rounded to the nearest
thousandth of a whole percentage point and (if applicable) the number of
Restricted Stock Units vesting shall be rounded to the nearest thousandth of a
whole Unit (or, in each case, as otherwise reasonably determined by the
Company); and


D.    In the event that A.M. Best ceases to publish the A2 Report, or modifies
the A2 Report in such a way as to render the comparisons required by this
Agreement to be not meaningful, in the Committee’s sole judgment, the
determinations required above shall be made using such comparable Company and
industrywide data as may be then available from A.M. Best in any successor or
replacement report or publication, or such comparable data as may be available
from another nationally recognized provider of insurance industry data, in each
case as the Committee may approve in its sole discretion.


e.    Committee Discretion. Notwithstanding anything to the contrary contained
in this Agreement, at or prior to the time of vesting, the Committee, in its
sole discretion, may reduce the number of Restricted Stock Units that otherwise
would vest according to this Agreement, or eliminate the Award in full. The
Committee, in its sole discretion, may treat individual participants differently
for these purposes. Any such determination by the Committee shall be final and
binding on Participant. Under no circumstances shall the Committee have
discretion to increase the award to any Participant in excess of the number of
Units that would



W:\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt – GS – 2015(Form for
10-Q)    - 3 –



--------------------------------------------------------------------------------



have been awarded at vesting based on this Paragraph 4 (excluding adjustments
required by Section 3(c) of the Plan).


The Award shall vest in accordance with and subject to the foregoing except to
the extent that, prior to the Committee’s certification of the Award, the Award
has been forfeited under the terms and conditions of the Plan or this Agreement.


5.    Expiration of Award. Notwithstanding anything to the contrary in this
Agreement, if Participant’s rights in and to the Award have not vested in
accordance with Paragraph 4 of this Agreement on or before the Expiration Date,
this Award shall expire at 11:59 p.m. on the Expiration Date. Upon such
expiration, the Award shall terminate automatically, and Participant shall have
no further rights with respect to the Award.


6.    Dividend Equivalents. Subject to this Paragraph 6, Participant shall be
credited with Dividend Equivalents with respect to the outstanding Award with
respect to dividends for which a record date occurs prior to the applicable
vesting date. All Dividend Equivalents so credited will be deemed to be
reinvested in Restricted Stock Units on the date that the applicable dividend or
distribution is made to the Company’s shareholders, based on the Initial Award
Value and any Units resulting from prior reinvestments of Dividend Equivalents,
in the number of Units determined by dividing the value of the Dividend
Equivalents by the Fair Market Value of the Company’s Stock on such date
(rounded to the nearest thousandth of a whole Unit or as otherwise reasonably
determined by the Company); provided, however, that if Dividend Equivalents
cannot be reinvested in Units due to the operation of Section 3(a) of the Plan,
such Dividend Equivalents will be credited to Participant as a cash value based
on the Initial Award Value and any Units resulting from prior reinvestments of
Dividend Equivalents, which cash value shall be held by the Company (without
interest) subject to this Agreement. The Units resulting from the reinvestment
of such Dividend Equivalents (“Dividend Equivalent Units”) and, if applicable,
cash value resulting from such reinvestment, shall be subject to the same terms
and conditions, and shall vest or be forfeited (as applicable) at the same time,
upon the same conditions, and in the same proportion, as the Initial Award Value
set forth in this Award; provided, however, that if a vesting date occurs after
the record date for, but before the payment date of, a dividend, then the
Dividend Equivalent Units related to such dividend and to Units vesting on such
vesting date will be paid in cash or in Stock, in the sole discretion of the
Company, as soon as practicable following the payment date for such dividend.


7.    Units Non-Transferable. No Restricted Stock Units (and no Dividend
Equivalent Units) shall be transferable by Participant other than by will or by
the laws of descent and distribution, and then only in accordance with the Plan.
In the event any Award is transferred or assigned pursuant to a court order,
such transfer or assignment shall be without liability to the Company, and the
Company shall have the right to offset against such Award any expenses
(including attorneys’ fees) incurred by the Company in connection with such
transfer or assignment.


8.    Deferral of Award. If Participant is eligible, and has made the
appropriate election, to defer the Award into The Progressive Corporation
Executive Deferred Compensation Plan (the “Deferral Plan”), at the time of
vesting, the Restricted Stock Units that would otherwise vest under this
Agreement (excluding any Dividend Equivalent Units, which shall be delivered to
Participant in accordance with Paragraph 10) shall be considered to be deferred
pursuant to the Deferral Plan, subject to and in accordance with the terms and
conditions of the Deferral Plan and any related deferral agreement.


9.    Termination of Employment. Except as otherwise provided in the Plan or in
this Paragraph 9, or as determined by the Committee, if Participant’s employment
with the Company is



W:\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt – GS – 2015(Form for
10-Q)    - 4 –



--------------------------------------------------------------------------------



terminated for any reason other than death or Qualified Retirement, the Award
and all Restricted Stock Units held by Participant that are unvested or subject
to restriction at the time of such termination shall be forfeited automatically.
In the event that any such termination of employment occurs, for any reason
other than for Cause, after the end of the Growth Evaluation Period but prior to
the “first opportunity to certify results” (defined below), the Award shall not
be forfeited at the time of Participant’s termination, and:


a.
if the termination is a result of Participant’s death before his or her
Qualified Eligibility Retirement Date, the provisions of Section 6(b)(v) of the
Plan will continue to apply to the Award;



b.
if Participant has not satisfied the requirements for a Qualified Retirement at
the time of termination, Participant shall be eligible to participate in the
vesting of Restricted Stock Units under this Agreement only to the extent
certified by the Committee at the time of such first opportunity to certify
results, but if certification does not occur upon such first opportunity to
certify results, the Award shall be forfeited automatically; or



c.
if Participant has satisfied the requirements for a Qualified Retirement at the
time of termination (including a termination resulting from death on or after
the Participant’s Qualified Eligibility Retirement Date), Participant shall be
eligible to participate in the vesting of Restricted Stock Units under this
Agreement only to the extent certified by the Committee at the time of such
first opportunity to certify results, but if certification does not occur upon
such first opportunity to certify results, then pursuant to Section 10 of the
Plan, fifty percent (50%) of such Award shall remain in effect and fifty percent
(50%) of the Award shall be forfeited (or in certain cases, if the applicable
requirements are satisfied, all of such Award shall remain in effect), and the
portion that remains in effect shall thereafter vest, if at all, in accordance
with this Agreement, but subject at all times to Section 10 of the Plan;



provided, however, in any case, that if the Committee determines that
Participant is engaging in, or has engaged in, a Disqualifying Activity and that
Disqualifying Activity occurred prior to the vesting of the Award, the Award and
all applicable Restricted Stock Units that are then unvested or subject to
restriction shall be forfeited or deemed to be forfeited automatically as of the
Disqualification Date determined by the Committee and, if the vesting has
already occurred, the provisions of Section 10(d)(ii) of the Plan will apply
(without regard to whether a Qualified Retirement has occurred). Any
determination by the Committee that the Participant is engaging in, or has
engaged in, any Disqualifying Activity, and of the Disqualification Date, shall
be final and conclusive on Participant.


For purposes of this Paragraph 9, the phrase “first opportunity to certify
results” means the date which is the earlier to occur of: (i) the last day of
the calendar month immediately following the month in which A.M. Best publishes
the A2 Report (or, if applicable, the calendar month immediately following the
month in which the successor or replacement report or data described in
Subparagraph 4.d.iii.D. above is published) for the third year of the Growth
Evaluation Period, or (ii) a meeting of the Compensation Committee is held at
which such report or data is reviewed (whether or not a certification occurs) or
a written action is executed by the Committee in lieu of such a meeting.


10.    Delivery at Vesting. Subject to the provisions of the Plan and this
Agreement, upon vesting of all or part of the Award, the Company shall deliver
to Participant one share of the Company’s Stock in exchange for each such vested
Restricted Stock Unit and for each Dividend Equivalent Unit



W:\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt – GS – 2015(Form for
10-Q)    - 5 –



--------------------------------------------------------------------------------



related thereto, and the remaining Restricted Stock Units (if any) shall be
cancelled. Unless determined otherwise by the Company at any time prior to the
applicable delivery, each fractional Restricted Stock Unit shall vest and be
settled in an equal fraction of a share of the Company’s Stock.


11.    Taxes. No later than the date as of which an amount relating to the Award
first becomes taxable, Participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any
federal, state and local taxes and other items of any kind required by law to be
withheld with respect to such amount. The obligations of the Company under the
Plan shall be conditional on such payment or arrangements and the Company and
its Subsidiaries and Affiliate, to the extent permitted by law, shall have the
right to deduct any such taxes from any payment of any kind otherwise due to
Participant. At vesting, Restricted Stock Units awarded under this Agreement
will be valued at the Fair Market Value of the Company’s Stock on such date.


Participant must satisfy the minimum statutory tax withholding obligations
resulting from the vesting of Restricted Stock Units (“Minimum Withholding
Obligations”) either (a) by surrendering to the Company Restricted Stock Units
that are then vesting with a value sufficient to satisfy the Minimum Withholding
Obligations, or (b) by paying to the Company the appropriate amount in cash or,
if acceptable to the Company, by check or other instrument. Unless Participant
advises the Company of his or her election to use an alternative payment method,
Participant shall be deemed to have elected to surrender to the Company
Restricted Stock Units that are then vesting with a value sufficient to satisfy
the Minimum Withholding Obligations.


Under no circumstances will Participant be entitled to satisfy any Minimum
Withholding Obligations by surrendering Restricted Stock Units that are not then
vesting or any Restricted Stock Units that Participant has elected to defer
under Paragraph 8 above. All payments, surrenders of Units or shares, elections
or requests for approval must be made by Participant in accordance with such
procedures as may be adopted by the Company in connection therewith, and subject
to such rules as have been or may be adopted by the Committee.


12.    Non-Solicitation. In consideration of the Award made to Participant under
this Agreement, for a period of twelve (12) months immediately following
Participant's “Separation Date” (defined below), Participant shall not directly
or indirectly recruit or solicit for hire, or hire, or assist in any manner in
the recruitment, solicitation for hire or hiring, of any employee or officer of
the Company or any of its Subsidiaries or Affiliates, or in any way induce any
such employee or officer to terminate his or her employment with the Company or
any of its Subsidiaries or Affiliates. For purposes of this Paragraph,
"Separation Date" means the date on which Participant's employment with the
Company or its Subsidiaries is terminated for any reason.


13.    Recoupment. If the Securities and Exchange Commission adopts final rules
under Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act that require, as a condition to the Company’s continued listing on a
national securities exchange, that the Company develop and implement a policy
requiring the recovery of erroneously awarded compensation, and such regulations
are applicable to Participant and the Award granted pursuant to this Agreement,
then the following shall apply:


In the event that the Company is required to prepare a restatement of one or
more of its financial statements due to the material noncompliance of the
Company with any financial reporting requirement under the federal securities
laws, the Company will be entitled to recover from Participant, and Participant
will promptly upon written demand return to the Company (whether



W:\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt – GS – 2015(Form for
10-Q)    - 6 –



--------------------------------------------------------------------------------



or not Participant remains an employee of the Company at the time of such
restatement or thereafter), the amount of any Award granted hereunder that (i)
was paid or distributed to Participant (or any assignee or transferee permitted
under Paragraph 7 above) during the three year period preceding the date on
which the Company is required to prepare such restatement, and (ii) is in excess
of what would have been paid or distributed to Participant (or any such assignee
or transferee) under the restatement, or such other amount as may be required by
the rules of the Securities and Exchange Commission or, if applicable, the New
York Stock Exchange.


The provisions of this Paragraph 13 are in addition to the rights of the Company
as set forth in Section 14(h) of the Plan.


14.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and cancels any other agreement, representation or
communication, whether oral or in writing, between the parties relating to the
Award, provided that the Agreement shall be at all times subject to the Plan.


15.    Amendment. The Committee, in its sole discretion, may amend the terms of
this Award, but no such amendment shall be made that would impair the rights of
Participant, without Participant’s consent.


16.     Acknowledgments. Participant: (a) acknowledges receiving a copy of the
Plan Description relating to the Plan, and represents that he or she is familiar
with all of the material provisions of the Plan, as set forth in such Plan
Description; (b) accepts this Agreement and the Award subject to all provisions
of the Plan and this Agreement; and (c) agrees to accept as binding, conclusive
and final all decisions and interpretations of the Committee relating to the
Plan, this Agreement or the Award.


Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound by this Agreement, by
electronically accepting the Award pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.




THE PROGRESSIVE CORPORATION




By: /s/     Charles E. Jarrett        
Vice President & Secretary



W:\\LEGAL\LFH\L090882 (2010 Equity Plan)\PB RSU Agmt – GS – 2015(Form for
10-Q)    - 7 –

